DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The action is in response to the Applicant’s amendments and remarks filed on 03/11/2022.
Claims 1-2 and 4-7 are pending. 
Claim 1 is independent.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Elizabeth Shipsides on 03/25/2022.
The application has been amended as follows: 
Please amend claim 1 as follows:
1. (Currently Amended) A double virtual voltage vectors predictive torque control method without a weighting factor for a five-phase permanent magnet synchronous motor, comprising the following steps:

step 1: obtaining current components ikd and ikq in a two-phase stationary coordinate system
at a k interval and an outputting voltage component ukd and ukq at the k interval:
step 2: performing a one step delay compensation for step 1 to obtain the current
components in the two-phase stationary coordinate system at the k interval further comprising
utilizing an Euler forward discretization method to discretize a system equation of the five-phase
permanent magnet synchronous motor to obtain:
            
                
                    
                        
                            
                                
                                    
                                        
                                            i
                                        
                                        
                                            d
                                        
                                        
                                            k
                                            +
                                            1
                                        
                                    
                                    =
                                    
                                        
                                            1
                                            -
                                            
                                                
                                                    
                                                        
                                                            R
                                                        
                                                        
                                                            s
                                                        
                                                    
                                                    
                                                        
                                                            T
                                                        
                                                        
                                                            s
                                                        
                                                    
                                                
                                                
                                                    
                                                        
                                                            L
                                                        
                                                        
                                                            d
                                                        
                                                    
                                                
                                            
                                        
                                    
                                    
                                        
                                            i
                                        
                                        
                                            d
                                        
                                        
                                            k
                                        
                                    
                                    +
                                    
                                        
                                            L
                                        
                                        
                                            q
                                        
                                    
                                    
                                        
                                            T
                                        
                                        
                                            s
                                        
                                    
                                    
                                        
                                            ω
                                        
                                        
                                            q
                                        
                                        
                                            k
                                        
                                    
                                    +
                                    
                                        
                                            
                                                
                                                    T
                                                
                                                
                                                    s
                                                
                                            
                                            
                                                
                                                    u
                                                
                                                
                                                    d
                                                
                                                
                                                    k
                                                
                                            
                                        
                                        
                                            
                                                
                                                    L
                                                
                                                
                                                    q
                                                
                                            
                                        
                                    
                                
                            
                            
                                
                                    
                                        
                                            i
                                        
                                        
                                            q
                                        
                                        
                                            k
                                            +
                                            1
                                        
                                    
                                    =
                                    -
                                    
                                        
                                            T
                                        
                                        
                                            s
                                        
                                    
                                    
                                        
                                            ω
                                        
                                        
                                            d
                                        
                                        
                                            k
                                        
                                    
                                    +
                                    
                                        
                                            1
                                            -
                                            
                                                
                                                    
                                                        
                                                            R
                                                        
                                                        
                                                            s
                                                        
                                                    
                                                    
                                                        
                                                            T
                                                        
                                                        
                                                            s
                                                        
                                                    
                                                
                                                
                                                    
                                                        
                                                            L
                                                        
                                                        
                                                            q
                                                        
                                                    
                                                
                                            
                                        
                                    
                                    
                                        
                                            i
                                        
                                        
                                            q
                                        
                                        
                                            k
                                        
                                    
                                    +
                                    
                                        
                                            
                                                
                                                    T
                                                
                                                
                                                    s
                                                
                                            
                                            
                                                
                                                    u
                                                
                                                
                                                    q
                                                
                                                
                                                    k
                                                
                                            
                                        
                                        
                                            
                                                
                                                    L
                                                
                                                
                                                    q
                                                
                                            
                                        
                                    
                                    -
                                    
                                        
                                            
                                                
                                                    T
                                                
                                                
                                                    s
                                                
                                            
                                            
                                                
                                                    ω
                                                    ψ
                                                
                                                
                                                    f
                                                
                                            
                                        
                                        
                                            
                                                
                                                    L
                                                
                                                
                                                    g
                                                
                                            
                                        
                                    
                                
                            
                        
                    
                
            
        

wherein             
                
                    
                        i
                    
                    
                        d
                    
                    
                        k
                    
                
            
         and             
                
                    
                        i
                    
                    
                        q
                    
                    
                        k
                    
                
            
         are the current components in the two-phase stationary coordinate system
at the k interval:            
                 
                
                    
                        i
                    
                    
                        d
                    
                    
                        k
                        +
                        1
                    
                
            
         and             
                
                    
                        i
                    
                    
                        q
                    
                    
                        k
                        +
                        1
                    
                
                 
            
        are the current components in the two-phase stationary coordinate system at the k+ 1 interval:             
                
                    
                        u
                    
                    
                        d
                    
                    
                        k
                    
                
                 
            
        and             
                
                    
                        u
                    
                    
                        q
                    
                    
                        k
                    
                
            
         are the outputting voliage component in the two-phase stationary coordinate system at the k interval;             
                
                    
                        T
                    
                    
                        s
                    
                
            
        , is a control period;             
                ω
            
         is an electric angular velocity of a rotor,             
                
                    
                        R
                    
                    
                        s
                    
                
            
        , is a stator resistance:             
                
                    
                        L
                    
                    
                        q
                    
                
            
        ,and             
                
                    
                        L
                    
                    
                        d
                    
                
            
         are a quadrature axis inductance and a digital axis inductance:             
                
                    
                        ψ
                    
                    
                        f
                    
                
            
         a flux linkage of a permanent magnet: and 
substituting            
                
                    
                        i
                    
                    
                        d
                    
                    
                        k
                    
                
            
        ,             
                
                    
                        i
                    
                    
                        q
                    
                    
                        k
                    
                
            
        ,             
                
                    
                        u
                    
                    
                        d
                    
                    
                        k
                    
                
            
         and             
                
                    
                        u
                    
                    
                        q
                    
                    
                        k
                    
                
            
         obtained in step 1 into the above formula, to obtain the current components             
                 
                
                    
                        i
                    
                    
                        d
                    
                    
                        k
                        +
                        1
                    
                
            
         and             
                
                    
                        i
                    
                    
                        q
                    
                    
                        k
                        +
                        1
                    
                
            
        in the two-phase rotating coordinate system at the k+1 interval and then completing the one step delay compensation;
step 3: predicting a flux and a torque of the five-phase permanent magnet synchronous motor at a k+1 interval according to current components             
                 
                
                    
                        i
                    
                    
                        d
                    
                    
                        k
                        +
                        1
                    
                
            
         and             
                
                    
                        i
                    
                    
                        q
                    
                    
                        k
                        +
                        1
                    
                
            
         in the two-phase stationary coordinate system at the k+1 interval:
step 4: calculating a reference voltage vector needed by the five-phase permanent magnet
synchronous motor and selecting a first virtual voltage vector;
step 5: selecting a second virtual voltage vector; and
step 6: calculating a duration of the first virtual voltage vector and the second virtual
voltage vector to thereby suppress the harmonics in the five-phase permanent magnet synchronous motor.

Allowable Subject Matter
Claims 1-2 and 4-7 allowed.
The following is an examiner’s statement of reasons for allowance: The cited prior art that is closest do not teach or suggest a double virtual voltage vectors predictive torque control method without a weighting factor for a five phase permanent magnet synchronous motor, comprising the following steps: step 2: performing a one step delay compensation for step 1 to obtain the current components in the two-phase stationary coordinate system at the k interval further comprising utilizing an Euler forward discretization method to discretize a system equation of the five-phase permanent magnet synchronous motor to obtain the two-phase stationary coordinate system by                         
                            
                                
                                    
                                        
                                            
                                                
                                                    
                                                        i
                                                    
                                                    
                                                        d
                                                    
                                                    
                                                        k
                                                        +
                                                        1
                                                    
                                                
                                                =
                                                
                                                    
                                                        1
                                                        -
                                                        
                                                            
                                                                
                                                                    
                                                                        R
                                                                    
                                                                    
                                                                        s
                                                                    
                                                                
                                                                
                                                                    
                                                                        T
                                                                    
                                                                    
                                                                        s
                                                                    
                                                                
                                                            
                                                            
                                                                
                                                                    
                                                                        L
                                                                    
                                                                    
                                                                        d
                                                                    
                                                                
                                                            
                                                        
                                                    
                                                
                                                
                                                    
                                                        i
                                                    
                                                    
                                                        d
                                                    
                                                    
                                                        k
                                                    
                                                
                                                +
                                                
                                                    
                                                        L
                                                    
                                                    
                                                        q
                                                    
                                                
                                                
                                                    
                                                        T
                                                    
                                                    
                                                        s
                                                    
                                                
                                                
                                                    
                                                        ω
                                                    
                                                    
                                                        q
                                                    
                                                    
                                                        k
                                                    
                                                
                                                +
                                                
                                                    
                                                        
                                                            
                                                                T
                                                            
                                                            
                                                                s
                                                            
                                                        
                                                        
                                                            
                                                                u
                                                            
                                                            
                                                                d
                                                            
                                                            
                                                                k
                                                            
                                                        
                                                    
                                                    
                                                        
                                                            
                                                                L
                                                            
                                                            
                                                                q
                                                            
                                                        
                                                    
                                                
                                            
                                        
                                        
                                            
                                                
                                                    
                                                        i
                                                    
                                                    
                                                        q
                                                    
                                                    
                                                        k
                                                        +
                                                        1
                                                    
                                                
                                                =
                                                -
                                                
                                                    
                                                        T
                                                    
                                                    
                                                        s
                                                    
                                                
                                                
                                                    
                                                        ω
                                                    
                                                    
                                                        d
                                                    
                                                    
                                                        k
                                                    
                                                
                                                +
                                                
                                                    
                                                        1
                                                        -
                                                        
                                                            
                                                                
                                                                    
                                                                        R
                                                                    
                                                                    
                                                                        s
                                                                    
                                                                
                                                                
                                                                    
                                                                        T
                                                                    
                                                                    
                                                                        s
                                                                    
                                                                
                                                            
                                                            
                                                                
                                                                    
                                                                        L
                                                                    
                                                                    
                                                                        q
                                                                    
                                                                
                                                            
                                                        
                                                    
                                                
                                                
                                                    
                                                        i
                                                    
                                                    
                                                        q
                                                    
                                                    
                                                        k
                                                    
                                                
                                                +
                                                
                                                    
                                                        
                                                            
                                                                T
                                                            
                                                            
                                                                s
                                                            
                                                        
                                                        
                                                            
                                                                u
                                                            
                                                            
                                                                q
                                                            
                                                            
                                                                k
                                                            
                                                        
                                                    
                                                    
                                                        
                                                            
                                                                L
                                                            
                                                            
                                                                q
                                                            
                                                        
                                                    
                                                
                                                -
                                                
                                                    
                                                        
                                                            
                                                                T
                                                            
                                                            
                                                                s
                                                            
                                                        
                                                        
                                                            
                                                                ω
                                                                ψ
                                                            
                                                            
                                                                f
                                                            
                                                        
                                                    
                                                    
                                                        
                                                            
                                                                L
                                                            
                                                            
                                                                g
                                                            
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                            
                        
                     wherein                         
                            
                                
                                    i
                                
                                
                                    d
                                
                                
                                    k
                                
                            
                        
                     and                         
                            
                                
                                    i
                                
                                
                                    q
                                
                                
                                    k
                                
                            
                        
                     are the current components in the two-phase stationary coordinate system at the k interval:                        
                             
                            
                                
                                    i
                                
                                
                                    d
                                
                                
                                    k
                                    +
                                    1
                                
                            
                        
                     and                         
                            
                                
                                    i
                                
                                
                                    q
                                
                                
                                    k
                                    +
                                    1
                                
                            
                             
                        
                    are the current components in the two-phase stationary coordinate system at the k+ 1 interval:                         
                            
                                
                                    u
                                
                                
                                    d
                                
                                
                                    k
                                
                            
                             
                        
                    and                         
                            
                                
                                    u
                                
                                
                                    q
                                
                                
                                    k
                                
                            
                        
                     are the outputting voliage component in the two-phase stationary coordinate system at the k interval;                         
                            
                                
                                    T
                                
                                
                                    s
                                
                            
                        
                    , is a control period;                         
                            ω
                        
                     is an electric angular velocity of a rotor,                         
                            
                                
                                    R
                                
                                
                                    s
                                
                            
                        
                    , is a stator resistance:                         
                            
                                
                                    L
                                
                                
                                    q
                                
                            
                        
                    ,and                         
                            
                                
                                    L
                                
                                
                                    d
                                
                            
                        
                     are a quadrature axis inductance and a digital axis inductance:                         
                            
                                
                                    ψ
                                
                                
                                    f
                                
                            
                        
                     a flux linkage of a permanent magnet; and 
substituting                        
                            
                                
                                    i
                                
                                
                                    d
                                
                                
                                    k
                                
                            
                        
                    ,                         
                            
                                
                                    i
                                
                                
                                    q
                                
                                
                                    k
                                
                            
                        
                    ,                         
                            
                                
                                    u
                                
                                
                                    d
                                
                                
                                    k
                                
                            
                        
                     and                         
                            
                                
                                    u
                                
                                
                                    q
                                
                                
                                    k
                                
                            
                        
                     obtained in step 1 into the above formula, to obtain the current components                         
                             
                            
                                
                                    i
                                
                                
                                    d
                                
                                
                                    k
                                    +
                                    1
                                
                            
                        
                     and                         
                            
                                
                                    i
                                
                                
                                    q
                                
                                
                                    k
                                    +
                                    1
                                
                            
                        
                    in the two-phase rotating coordinate system at the k+1 interval and then completing the one step delay compensation along with other features of claim 1 (claim 1).
The combination of the claimed limitations in the independent claim 1 are not anticipated or made obvious by the prior art of search in the examiner’s opinion. 


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY R BROWN whose telephone number is (571)270-0396. The examiner can normally be reached Monday-Friday, 6:30am-3pm; Every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197. If you would like assistance call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRADLEY R BROWN/Examiner, Art Unit 2846     

/EDUARDO COLON SANTANA/Supervisory Patent Examiner, Art Unit 2846